Citation Nr: 0920214	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-22 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative 
disc disease of the lumbar spine with lumbosacral strain 
myositis (low back disability), currently rated as 20 percent 
disabling.

2.  Entitlement to a higher initial rating for status-post 
left foot fracture (left foot disability), currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to January 
2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted service connection and awarded a 
10 percent disability for left foot disability and granted 
service connection and awarded a non-compensable rating for 
low back disability, each effective January 27, 2005.

An August 2005 rating decision increased the initial rating 
for left foot disability to 20 percent, while a March 2006 
rating decision increased the initial rating for a lumbar 
spine disability to 20 percent, each effective January 27, 
2005.  The RO also granted entitlement to a separate 10 
percent rating for left lower extremity disability, effective 
January 27, 2005.  However, as these grants do not represent 
a total grant of benefits sought on appeal, these claims for 
increase remain before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).

This case returns to the Board following a remand to the RO 
in June 2008.  


FINDINGS OF FACT

1.  Prior to February 2, 2009, the Veteran's low back 
disability was not manifested by limitation of forward 
flexion of the thoracolumbar spine of 30 degrees or less, by 
favorable ankylosis of the entire thoracolumbar spine, or by 
incapacitating episodes of intervertebral disc disease 
requiring bedrest prescribed by a physician.

2.  Since February 2, 2009, the Veteran's low back disability 
has been manifested by limitation of forward flexion of the 
thoracolumbar spine of 30 degrees or less due to pain; 
however, there is no evidence of ankylosis of the spine or 
incapacitating episodes of intervertebral disc disease 
requiring bedrest prescribed by a physician.

3.  The Veteran's left foot disability is productive of 
symptomatology of a moderately severe foot injury; however, 
it is also manifested by lack of normal endurance, functional 
loss due to pain and pain on use, weakened movement, and 
excess fatigability which impacts on the Veteran's ordinary 
activity.


CONCLUSIONS OF LAW

1.  Prior to February 2, 2009, the criteria for an evaluation 
in excess of 20 percent for degenerative disc disease of the 
lumbar spine with lumbosacral strain myositis have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§3.321, 4.1-4.14, 4.40, 4.45, 4.71(a), Diagnostic Codes 
5235-5243 (2008).

2.  Since February 2, 2009, the criteria for an evaluation of 
40 percent for degenerative disc disease of the lumbar spine 
with lumbosacral strain myositis have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§3.321, 4.1-4.14, 4.40, 
4.45, 4.71(a), Diagnostic Codes 5235-5243 (2008).

3.  The criteria for an evaluation of 30 percent for status-
post left foot fracture have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic 
Code 5284 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

The Veteran's lumbar spine and left foot claims arise from 
his disagreement with the initial evaluations following the 
grants of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records and VA treatment records with the 
claims folder, and he was afforded VA examinations in October 
2004, June 2005, December 2005, and February 2009.  The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

II.  Higher Rating Claims

Disability evaluations are determined by comparing a 
Veteran's symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the low rating is assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt is resolved in the Veteran's favor.  See 38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Degenerative Disc Disease of the Lumbar Spine

The Veteran's service treatment records show that he 
sustained a back injury in 2003 after parachuting into a tree 
during an airborne operation, causing him to fall 
approximately 45 feet to the ground.  

Effective September 23, 2002, VA revised the criteria for 
evaluating spinal disorders under Diagnostic Code 5293, 
intervertebral disc syndrome.  67 Fed. Reg. 54,345-54,349 
(2002).  VA again revised the criteria for evaluating spine 
disorders, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (2003).  Here, as the Veteran filed his current 
claim in October 2004, only the amended regulations will 
apply.  

The amendments addressing evaluations of spinal disabilities 
created a General Rating Formula for Diseases and Injuries of 
the Spine.  Note (1) to the General Rating Formula indicates 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.  Note (2) specifies that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  See 
38 C.F.R. § 4.71a, Plate V (depicting normal range of motion 
for the spinal segments). 

Under the amended version of the rating criteria, spinal 
disability is evaluated under Codes 5235-42.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides, in pertinent part, for a 20 percent evaluation when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or, there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned with 
evidence of forward flexion of the thoracolumbar spine 30 
degrees or less; or, there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is assigned 
with evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  Finally, a 100 percent rating is 
awarded for unfavorable ankylosis of the entire spine.  

As amended, intervertebral disc syndrome is rated under Code 
5243.  Under this code, intervertebral disc syndrome is rated 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 20 percent evaluation 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, a 40 percent 
evaluation is warranted.  A maximum rating of 60 percent is 
assigned with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  Note (1) 
defines an "incapacitating episode" as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Where the disability rating is at least partially based on 
limitation of motion of the affected area, the Board must 
also consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the Veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Here, the Veteran's degenerative disc disease of the lumbar 
spine is currently evaluated as 20 percent disabling under 
Code 5242 (degenerative arthritis of the spine).  

The Veteran was afforded a VA pre-discharge examination in 
October 2004, at which time the examiner concluded there was 
no low back pathology to render a diagnosis.  The Veteran 
complained of constant low back pain which traveled to his 
lower left extremity.  X-rays revealed normal vertebral body 
heights with no evidence of fracture, dislocation, or 
destructive lesion.  Physical examination of the 
thoracolumbar spine revealed no complaints of radiating pain 
on movement.  There was no ankylosis, muscle spasm, or 
tenderness and there was negative straight leg raising 
bilaterally.  Range of motion testing revealed flexion to 90 
degrees; extension to 30 degrees; lateral flexion to 30 
degrees, bilaterally; and lateral rotation to 30 degrees, 
bilaterally.  Range of motion was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was no sign of intervertebral disc 
syndrome.  Peripheral nerve examination, motor function, and 
sensory function were within normal limits, with reflex 
testing revealing 2+ ankle jerk and 2+ knee jerk.  

The Veteran was next afforded a VA spine examination in June 
2005, at which time he was diagnosed with degenerative disc 
disease of the lumbar spine and lumbar myositis.  The Veteran 
described moderate-to-severe low back pain which was 
precipitated by bending forward, standing, and walking in 
excess of 15 minutes.  Physical examination revealed 
tenderness to palpation and paravertebral muscle spasms at 
L5-S1.  His gait was normal and spinal contour preserved.  
Range of motion testing revealed flexion to 78 degrees (with 
pain at 60 degrees); extension to 16 degrees; lateral flexion 
to 22 degrees, bilaterally; and lateral rotation to 30 
degrees, bilaterally.  The Veteran lost an additional 2 
degrees of lateral flexion, bilaterally, due to pain, 
fatigue, weakness, or lack of endurance after repetitive use 
or during flare-ups.  Neurological examination revealed 
intact pinprick and light touch to the bilateral lower 
extremities as well as normal muscle tone of the bilateral 
lower extremities.  Deep tendon reflexes were 2+ knee and 2+ 
ankle, bilaterally.  Straight leg testing was positive on the 
left.  There were no neurologic symptoms due to nerve root 
involvement.  

The Veteran was afforded another VA spine examination in 
December 2005, at which time he was diagnosed with 
lumbosacral strain and myositis.  He complained of severe 
flare-ups occurring on a weekly basis and lasting three to 
four hours at a time, although he denied additional 
limitation of motion due to flare-ups.  These flare-ups were 
precipitated by driving and prolonged sitting and standing.  
Physical examination revealed spasms palpated at 
paravertebral muscles of the lumbosacral area as well as an 
exquisite tenderness upon palpation in the same area.  There 
was no evidence of ankylosis, abnormal kyphosis, reversed 
lordosis, or scoliosis.  Range of motion testing revealed 
flexion to 60 degrees (painful in the last 20 degrees with a 
functional loss of 30 degrees due to pain); extension to 20 
degrees (painful in the last 10 degrees with a functional 
loss of 10 degrees due to pain); lateral flexion to 20 
degrees, bilaterally (painful in the last 10 degrees with a 
functional loss of 10 degrees due to pain); and lateral 
rotation to 20 degrees, bilaterally (painful throughout with 
a functional loss of 10 degrees due to pain).  There was no 
evidence of further functional loss due to fatigue, 
incoordination, or weakness.  Neurological examination 
revealed deceased pinprick sensation in the left foot without 
any specific dermatome.  Motor examination revealed normal 
strength and no atrophy in the bilateral lower extremities.  
Deep tendon reflexes were +2 and symmetrical in both lower 
extremities.  The Veteran had not been hospitalized or 
prescribed bedrest for treatment of intervertebral disc 
syndrome in the past year.  

He was afforded his most recent VA spine examination in 
February 2009, at which time degenerative disc disease was 
diagnosed.  He complained of flare-ups of variable severity, 
frequency, and duration, which were precipitated by bending 
and prolonged ambulation.  He also complained of occasional 
numbness in his left foot.  Physical examination revealed 
tenderness at the bilateral lumbosacral paraspinals, but no 
spasm or weakness.  There was no evidence of ankylosis, 
abnormal kyphosis, reversed lordosis, or scoliosis.  X-rays 
of the lumbosacral spine were within normal limits, while 
magnetic resonance imaging (MRI) revealed degenerative disc 
disease.  Range of motion testing revealed flexion to 40 
degrees (with pain at 30 degrees); extension to 20 degrees; 
lateral flexion to 30 degrees, bilaterally (with pain at 20 
degrees); and lateral rotation to 30 degrees, bilaterally 
(with pain at 20 degrees).  Pain was noted to increase with 
repetitive movement.  However, additional limitation due to 
pain, lack of endurance, and flare-ups could not be expressed 
without resorting to mere speculation.  

A separate VA neurological examination was also conducted in 
February 2009, at which time he was diagnosed with 
lumbosacral left radiculopathy and lumbosacral facet 
syndrome, with no gross evidence of peroneal neuropathy.  
Sensory examination revealed normal touch and pinprick.  
Straight leg raising was negative and heel-toe walking was 
normal, although he could not hop on his left foot due to 
pain.  Range of motion testing revealed flexion to 70 degrees 
with pain; extension to 20 degrees with pain; and lateral 
flexion to 15 degrees, bilaterally, with pain.  

In order for an evaluation of 40 percent to be assigned, 
which would be the next applicable rating for a service-
connected lumbar spine disability, it would require forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  With respect to 
the period prior to the Veteran's February 2, 2009, VA 
examination, the current 20 percent disability rating 
adequately and appropriately considered the effects of pain 
on the Veteran.  Therefore, a higher rating based solely upon 
pain is not warranted for the period prior to February 2, 
2009.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical 
evidence prior to the February 2, 2009, VA examination shows 
that, even taking account of his complaints of pain and 
corresponding functional impairment, his range of low back 
motion is not limited to 30 degrees or less.  Further, there 
is no evidence that the Veteran has ankylosis of the 
thoracolumbar spine, and indeed, he does not contend 
otherwise.  As such, the preponderance of the evidence is 
against an evaluation in excess of 20 percent.  In sum, the 
orthopedic impairment stemming from the Veteran's low back 
disability is not manifested by symptoms necessary to meet 
the criteria for the next higher rating of 40 percent.

Furthermore, based on a careful review of the record, because 
there is no evidence indicating that a physician has 
prescribed bed rest to treat any incapacitating episodes, and 
indeed the Veteran does not contend otherwise, the Board 
finds it is more favorable to the Veteran to evaluate his low 
back disability based on the discrete orthopedic and 
neurological manifestations rather than under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

At his February 2, 2009 examination, however, range of motion 
testing for the first time revealed forward flexion limited 
to 40 degrees, but with pain starting at 30 degrees.  
Therefore, a higher rating based upon limitation due to pain 
is warranted as of February 2009.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Accordingly, the Board finds that the 
Veteran is entitled to 40 percent rating, but no more, for 
the limitation of flexion to 30 degrees due to pain.  
However, the Board finds no evidence of ankylosis of the 
spine or physician-prescribed bed rest to treat 
incapacitating episodes that would warrant a rating in excess 
of 40 percent since February 2, 2009.

The Board has also considered whether a separate rating is 
assignable for neurologic abnormalities under Note (1) of the 
General Rating Formula of Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a.  The Veteran has consistently complained 
of low back pain radiating down into his lower left 
extremity.  The December 2005 VA spine examination revealed 
decreased pinprick sensation of the left foot.  The February 
2009 VA neurological examination diagnosed him with 
lumbosacral left radiculopathy.  The record thus contains 
findings showing left lower extremity radiculopathy.  Under 
DC 8521, a 10 percent evaluation is warranted for mild 
incomplete paralysis of the external popliteal (common 
peroneal) nerve; a 20 percent evaluation requires moderate 
incomplete paralysis of the external popliteal nerve; a 30 
percent evaluation requires severe incomplete paralysis; a 60 
percent evaluation requires complete paralysis of the 
external popliteal nerve.  When there is complete paralysis, 
there is foot drop and slight droop of the first phalanges of 
all toes; inability to dorsiflex the foot, extend the 
proximal phalanges of the toes, and abduct the foot; 
adduction is weakened; and anesthesia covers the entire 
dorsum of the foot and toes.

However, the Veteran is already in receipt of a separate 10 
percent evaluation for mild incomplete paralysis of the 
external popliteal (common peroneal) nerve under Code 8521.  
The Board finds that his neurological manifestations are not 
"moderate" in nature, and therefore a higher rating under 
Code 8521 is not warranted.

Status-Post Left Foot Fracture

The Veteran's service treatment records show that he 
sustained multiple fractures to the left foot in 2003 after 
parachuting into a tree during an airborne operation, causing 
him to fall approximately 45 feet to the ground.  He 
underwent left foot surgery in service and had a screw 
inserted.    

The Veteran's service-connected left foot disorder is 
currently assigned a 20 percent disability evaluation under 
Diagnostic Code 5284 for a moderately severe foot injury.  38 
C.F.R. § 4.71a (2008).  Under this Diagnostic Code, a 
moderately severe foot injury warrants a 20 percent rating 
and a severe foot injury warrants a 30 percent disability 
rating.  

At his October 2004 VA pre-discharge examination, the Veteran 
was diagnosed with status-post surgical repair of the left 
foot with residual pain.  He complained of foot pain and 
swelling while at rest, and pain, weakness, stiffness, and 
swelling while walking.  Physical examination of the left 
foot revealed no tenderness, weakness, edema, atrophy, or 
disturbed circulation.  

He was afforded a VA foot examination in June 2005, at which 
time he was diagnosed with status-post fracture of the left 
foot, Lisfranc joint instability surgery of the left foot, 
and axonal neuropathy of the peroneal nerve secondary to 
fracture of the left foot with swelling and instability.  He 
complained of severe pain in the left foot which was 
precipitated by weight bearing, walking, and squatting.  He 
also described flare-ups resulting in decreased ambulation.  
Physical examination revealed a limp and use of orthopedic 
shoes with abnormal wear at the left heel.  There was no 
evidence of skin or vascular changes, hammer toes, claw foot, 
high arch, flat foot, or hallux valgus.  Range of motion 
testing revealed left ankle dorsiflexion to 10 degrees and 
plantar flexion to 20 degrees, with pain throughout.  The 
Veteran was additionally limited by pain and deceased 
endurance to standing, but with no fatigue or weakness.  The 
dorsal foot was tender to palpation at metatarsals 1 through 
3 and the plantar foot was tender to palpation at metatarsal 
heads 1 through 3.  There was swelling at the dorsal and 
posterior foot at the Achilles tendon.  Foot pulses were +2 
at the tibial posterior and dorsalis pedis, bilaterally.  The 
examiner found no evidence of lumbosacral neuropathy.  

An electrodiagnostic examination was conducted in July 2005.  
Nerve conduction studies revealed low amplitude for the left 
peroneal nerve, motor nerve.  Needle electromyography of the 
left lower extremity revealed no evidence of lumbosacral 
radiculopathy on the left side.  Findings in the examination 
were compatible with mild axonal neuropathy of the left 
peroneal nerve.  

A September 2005 letter from the Las Americas Foot & Ankle 
Center diagnosed the Veteran with bilateral Morton's neuroma 
and mild axial neuropathy of the left peroneal nerve.  

In a December 2005 VA foot examination, the Veteran was 
diagnosed with status-post fracture in the left foot with 
residual mediastinal mild axonal neuropathy of the left 
peroneal nerve.  He was also diagnosed with bilateral 
Morton's neuroma, although it was not a result of his in-
service fracture of the left foot.  The Veteran complained of 
moderate left foot pain with swelling.  He also complained of 
severe, weekly flare-ups which lasted about 24 hours and were 
precipitated by prolonged standing and rainy days.  However, 
these flare-ups did not result in additional limitation of 
motion.  Physical examination revealed left foot atrophy and 
some tendency for clawing in the second through fifth digits 
of the left foot.  Dorsiflexion of the left foot's toes was 
limited to 10 degrees, with a functional loss of 70 degrees 
due to weakness.  Dorsiflexion in the left ankle was to 10 
degrees (with a functional loss of 10 degrees due to 
weakness), while plantar flexion was to 40 degrees with no 
pain and no functional loss.  The Veteran was unable to 
repetitively dorsiflex his left foot's toes or repetitively 
stand on his heels and toes due to left foot weakness.  He 
was also unable to perform supination of his left foot due to 
weakness.  There was tenderness in the left foot dorsum at 
metatarsals 2 through 4.  There was no evidence of flat foot, 
but there was a small fluid collection in the medial group 
tendons suggested tendonitis of toes two through four of the 
left foot.  

He was afforded his most recent VA foot examination in 
February 2009, at which time he was diagnosed with post-
operative changes of the left foot with secondary calcaneal 
spur.  The Veteran complained of flare-ups, but denied 
additional limitation of motion or functional impairments due 
to flare-ups.  Physical examination revealed tenderness at 
the left foot dorsal and plantar surfaces.  There was no flat 
foot, hallux valgus, or other foot deformities.  X-rays 
revealed a small retrocalcaneal spur with mild 
demineralization.  A corresponding VA neurological 
examination diagnosed him with lumbosacral left radiculopathy 
and lumbosacral facet syndrome as well as chronic left foot 
pain secondary to his service-connected fracture.  Straight 
leg raising was negative and heel-toe walking was normal, 
although he could not hop on his left foot due to pain.

The left foot disorder is manifested subjectively by pain, 
swelling, weakness, and stiffness.  Objectively, there is 
evidence of a limp and abnormal orthopedic shoe wear at the 
left heel.  There is also objective evidence of tenderness to 
palpation at the metatarsals, left foot atrophy, calcaneal 
spur, and some tendency for clawing in the second through 
fifth digits of the left foot.  Although his most recent VA 
neurological examination found neurological deficits 
attributable to lumbosacral left radiculopathy, earlier 
examinations diagnosed peroneal neuropathy and he was granted 
a 10 percent evaluation under Code 8521, as discussed above.

In such cases, consideration must be given to factors such as 
a lack of normal endurance, functional loss due to pain and 
pain on use, specifically limitation of motion due to pain on 
use including that experienced during flare ups.  38 C.F.R. § 
4.40.  Consideration must also be given to weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. § 4.45.  
Finally, there must be consideration of the effects of the 
disability on the Veteran's ordinary activity.  38 C.F.R. § 
4.10; see generally, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Here, there is competent evidence of post-operative changes, 
swelling, lack of endurance, weakness, atrophy, and 
instability.  For these reasons, although the left foot 
disorder more nearly approximates a moderately severe foot 
injury, the Board finds that the effects of the disability on 
the Veteran's ordinary activity warrants a rating of 30 
percent pursuant to 38 C.F.R. § 4.10 and DeLuca, but no more.  

With respect to both claims, the Board has also considered 
the Veteran's statements and testimony.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
lumbar spine and left foot disabilities; however, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record. Therefore, the 
Board finds that the medical findings, which directly address 
the criteria under which the service-connected disabilities 
are evaluated, more probative than the Veteran's assessment 
of the severity of his disabilities. 

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.

The Board has considered whether the Veteran's claims should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for problems related to his back and left foot 
since service, and he is employed part-time at the Fort 
Buchanan Commissary in San Juan, Puerto Rico, on light duty.  


ORDER

Prior to February 2, 2009, a disability rating greater than 
20 percent for degenerative disc disease of the lumbar spine 
with lumbosacral strain myositis is denied. 

A 40 percent disability rating, but no more, for degenerative 
disc disease of the lumbar spine with lumbosacral strain 
myositis is granted for the period since February 2, 2009.

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent rating, but no more, for 
status-post left foot fracture, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


